Title: From George Washington to Timothy Pickering, 6 November 1797
From: Washington, George
To: Pickering, Timothy

 

Dear Sir,
Mount Vernon 6th Novr 1797.

Since writing to you a few days ago, I have been favoured with your letters of the 26th and 30th Ulto.
If you should have occasion to write to Mr Parish of Hamburg, you would oblige me, by thanking him in my behalf, for his very polite & friendly offer of sending me any thing I might have occasion for from that place.
It would be more formal than necessary, to introduce Mr Bucknall’s Orchardist to the Philosophical Society of Philadelphia otherwise than through you. If then you will be so good as to relate the manner in which it came, & present it with my best respects to that body, I will thank you. With very great esteem & regard I am—Dear Sir Your Obedt Hble Servant

Go: Washington


I ask your care of the enclosed Letters.

